DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Claims 1-14 are pending in the application. 
Claims 1-14 are examined below.
Based on a comparison of the PGPub US 2019/0303894 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Priority
This application is a continuation or continuation-in-part or divisional application of U.S. application nos.10/661,811, 11/185,974, 13/336,866, and 14/883,885. See MPEP § 201.06 (divisional), MPEP § 201.07 (continuation), or MPEP § 201.08 (continuation-in-part). In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the examiner has reviewed and considered the prior art cited in the prior-filed application(s). Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the prior-filed application(s) are now considered cited or ‘of record’ in this application. Additionally, applicant is reminded that Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application(s), Application No(s). 10/661,811 (including any material incorporated by reference), fails to provide adequate support in the manner required by 35 U.S.C. § 112 for one or more claims of this application. The above-listed application(s) fail(s) to provide support for the independent claims (1 and 8). In particular, the limitation of a plurality of output channels is not disclosed.
For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of July 21, 2005 (the filing date of prior-filed application 11/185,975). 
Information Disclosure Statement
Except where noted, the attached information disclosure statement is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Due to extremely voluminous prior art citation by the applicant, the examiner has only given each reference a cursory review. Applicant is reminded that the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the applicant’s duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). See also, dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the examiner to find “a needle in a haystack” is “probative of bad faith.” Therefore, it is recommended that if any information that has been cited by applicant in the information disclosure statements is known to be material for patentability as defined by 37 C.F.R. § 1.56, applicant should present a concise statement as to the relevance of those particular documents cited therein.

Drawings
The drawings filed on June 18, 2019 are objected to under 37 CFR 1.84. Applicant's drawings appear to include color or grayscale images. These color or grayscale images have rendered poorly upon conversion from PDF to TIFF (see PAIR or the PGPub of the application). See PDF Guidelines for EFS-Web (2008).1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
The above objection to the drawings is held in abeyance pending prosecution on the merits. Presentation of arguments relative to an objection will be construed as a request to withdraw abeyance.

Claim Objections
Claim 8 is objected to because of inconsistent indentation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-14, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites storing media, setting a price for playing the media, choosing media to play, selecting more media to play on more output channels, setting a higher price for those additional selections, collecting that higher price, and playing the additional media on the additional output channels, which constitutes a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements beyond the abstract idea (jukebox, processor, digital storage, payment unit, speakers) simply link the abstract idea to a particular technological environment (jukeboxes). Because the abstract idea is not integrated into a practical application, claim 1 is “directed to” an abstract idea. The claim does not include additional elements that are sufficient to 
Independent claim 8 contains limitations similar to claim 1 and is therefore rejected using the same rationale.
The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims, such as queues, and a prioritization algorithm, fail to either integrate the claims into a practical application or add an inventive concept, because the add additional abstract ideas or further define the technological environment. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent claims neither practically integrate the abstract idea nor constitute an inventive concept, and these claims are also rejected as patent ineligible.

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3, 6, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites a generic algorithm defined by its intended result: “a predefined prioritization algorithm.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of prioritization. However, the disclosure in the specification includes only a narrow sub-genus of potential algorithms based on monetary considerations and fails to consider any other potential prioritization algorithms such as those based on aesthetics, age suitability, cultural, or audience considerations. Further, the specification fails to disclose structural features common to the members of the genus (outside of the narrower sub-genus of monetary prioritization) so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of algorithms in full, clear, concise, and exact terms such that a skilled artisan would recognize that applicant was in possession of the claimed genus. See MPEP 2161.01.
Claim 10 contains language similar to claim 3 as discussed in the immediately preceding paragraph, and for reasons similar to those discussed above, claim 10 is also rejected as failing to comply with the written description requirement.
Claims 6 and 13 fail to cure the deficiency of claims 3 and 10 from which they respectively depend, and they are rejected accordingly.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 11, “the prioritization algorithm” lacks antecedent basis.
Regarding claim 6, applicant’s recitation “wherein the prioritization algorithms of more than one of the plurality of priority queues corresponding to more than one of the plurality of the output channels is configured to assign a same priority position in the respective lists to a specific instance of media” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what method step is being added by this limitation or how this limitation further narrows a previously introduced method step. Additionally, “the prioritization algorithms of more than one of the plurality of priority queues corresponding to more than one of the plurality of the output channels” lacks antecedent basis.
Regarding claim 8, applicant’s recitation “a plurality of output channels … each of which is connected to a respective speaker located at a respectively different 
Regarding claim 9, Applicant’s recitation of “The jukebox … further comprising a queue of instances of media for each of the plurality of output channels” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what structure is required by this recitation. Based on Applicant's specification, a queue appears to be data (see Fig. 13 and associated text). However, data are not structure. Nor are the data recited as part of a functional limitation modifying a particular structural element in the claim. “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Therefore, the scope of claim 21 would have been unclear to a person having ordinary skill in the art at the time of the invention, because it is unclear what structure is or is not required by “a queue of instances of media.” 
Claim 10 contains language (“a non-priority queue and a priority queue”) similar to the recitation in claim 9 discussed in the immediately preceding paragraph, and claim 10 is rejected for reasons similar to those discussed above.
Regarding claim 13, “the prioritization algorithms of more than one of the plurality of priority queues corresponding to more than one of the plurality of the output channels” lacks antecedent basis.
Regarding claim 14, applicant’s recitation “wherein the jukebox is further controlled to charge an additional amount of money for guaranteeing simultaneous play” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear what limitation this adds to the jukebox or whether it merely states an intended use of the jukebox. 

Claim Interpretation
35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th Paragraph
The Examiner is interpreting the "payment receiving unit" as invoking 35 U.S.C. §112, 6th paragraph. Consistent with [0055] of Applicant’s specification, the Examiner is interpreting “payment receiving unit" as “coin, bill and/or credit card input devices.”
The Examiner is interpreting the "user input device" as invoking 35 U.S.C. §112, 6th paragraph. Consistent with [0055] of Applicant’s specification, the Examiner is interpreting “user input device" as “a touch screen.”
	
Allowable Subject Matter	
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, McAulay (US 7,657,910 B1), discloses as follows:
Claim Number
Claim Limitation
Representative disclosure in McAulay

A jukebox operable in an out-of-home location on a pay-for-play basis, comprising:
entertainment unit 300 in Fig. 3 and associated text; alternately, entertainment unit 1204, Fig. 9 and associated text
1,8
  a storage location storing a first plurality of instances of media available for output
"one or more digital storage devices of various types to store entertainment content (such as music and games)," C4; alternately, music file storage 1216 in Fig. 9 and associated text
1,8
  a plurality of output channels which are configured to output one or more instances of media and each of which is connected to a respective speaker located at a respectively different geographic zone in a multi-zone establishment
"In one embodiment, audio unit 710 includes speakers. In another embodiment, audio unit 710 is connected to speakers which are remote from the entertainment unit 300" C4
1,8
  at least one processor configured to present a user interface and control the jukebox to at least:
processor 704 and user interface 718 in Fig. 3 and associated text; alternately, music selector GUI 1202, Fig. 9 and associated text
1,8
    configure the jukebox to collect a first amount of money for playing one or more instances of media
"entertainment unit 300 includes a variety of payment devices" C4
1,8
    collect an amount of money corresponding to the determined amount
"entertainment unit 300 includes a variety of payment devices" C4
1,8
    control the jukebox to output to each of the selected output channels a corresponding instance of media from the selected second plurality of instances of media at the same time based on the input from the jukebox user and whether said collected amount of money is an appropriate amount of money
"Music queue logic 1022 and music play logic 1020 queue and play music selected by the user 1002. The selected music is forwarded by play logic 1020 to audio hardware and software such as, for example, a decoder, a digital to analog converter, and an amplifier." C9
2,9
a queue of instances of media for each of the plurality of output channels. 
"one or more digital storage devices of various types to store entertainment content (such as music and games)," "music stored at the central management resource," and "attract loop" C4 each may be interpreted as queues of media
3,10
a non-priority queue and a priority queue associated with each said output channel

3,10
each priority queue being maintained such that instances of media selected by users for playback on the associated output channel are prioritized based on a predefined prioritization algorithm
music queue logic 1222, Fig. 9 and associated text


However, McAulay fails to disclose at least one processor configured to present a user interface and control the jukebox to at least: … receive input corresponding to a 

Conclusion
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf